OPINION — AG — **** COMMISSIONERS OF THE LAND OFFICE — FURNISHING NATURAL GAS **** THE COMMISSIONERS OF THE LAND OFFICE MAY LEGALLY AGREE TO FURNISH NATURAL GAS TO THEIR AGRICULTURAL LESSEES TO BE USED AS FUEL TO PRODUCE WATER FOR IRRIGATION PURPOSES FROM WELLS OWNED BY THE COMMISSIONERS OF THE LAND OFFICE, PROVIDED FULL MARKET VALUE IS PAID IN MONEY FOR THE USE THEREOF, AND PROVIDED THE OIL AND GAS LESSEE WILL AGREE TO FURNISH THE OIL AND GAS PARTIALLY IN KIND. CITE: 64 Ohio St. 1969 Supp., 281 [64-281] (W. HOWARD O'BRYAN, JR)